DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ngo (US 2007/0275586).
Regarding claim 1: Ngo teaches a connector part (Fig. 3), comprising: a plurality of hermaphroditic contact elements 100, 100a (Fig. 6) configured to contact associated hermaphroditic contact elements 100, 100a (see Fig. 6) of a mating connector part (see Figs. 3 and 7), each of the plurality of hermaphroditic contact elements 100, 100a having a body (at 102; Fig. 4), a first contact lug 108a extending from the body (see Fig. 4) along a first direction (see Fig. 4), and a second contact lug 110a extending from the body along the first direction  (see Fig. 4), wherein the first contact lug 108a and the second contact lug 110a are offset from each other along a second direction that extends transversely to the first direction (see Fig. 4 for the first and second lugs extending transversely to the first direction), and along a third direction that extends transversely to the first direction and transversely to the second direction (see Figs. 7-8), and wherein the connector part (Fig. 3) has, for each hermaphroditic contact element 100, 100a, a hermaphroditic contact element 100 mirror-inverted to a first mirror plane spanned by the first direction and the third direction and a hermaphroditic contact element 100a mirror-, and wherein the second contact lug 110a is connected to the body (at 102; Fig. 4) via a connecting section in a region of which a bend is created (e.g. bend located to the left of 110a; see Fig. 4), so that the second contact lug 110a is offset from the second mirror plane and arranged outside the second mirror plane (see Figs. 6-8).  
Regarding claim 2: Ngo teaches all the limitations of claim 1 and further teaches wherein a number of hermaphroditic contact elements 100, 100a of the connector part (Fig. 3) corresponds to four or an integer multiple of four (see Figs. 4-5).  
Regarding claim 3: Ngo teaches all the limitations of claim 1 and further teaches wherein the body (at 102; Fig. 4) of each hermaphroditic contact element 100 extends planarly along a plane spanned by the first direction and the second direction (see Fig. 4).  
Regarding claim 4: Ngo teaches all the limitations of claim 1 and further teaches wherein the first contact lug 108a extends in a plane of the body (see Fig. 4 for the first contact lug and body existing on the same plane).  
Regarding claim 5: Ngo teaches all the limitations of claim 1 and further teaches wherein the second contact lug 110a is offset from a plane along the third direction (see Figs. 6-8).  
Regarding claim 6: Ngo teaches all the limitations of claim 1 and further teaches wherein the connector part (Fig. 3) has, for a group of more than one hermaphroditic contact element 100, 100a, a group of hermaphroditic contact elements mirror-inverted to the first mirror plane and a group of hermaphroditic contact elements mirror-inverted to the second mirror plane (see Figs. 6-8).  
Regarding claim 7: Ngo teaches all the limitations of claim 1 and further teaches wherein the hermaphroditic contact elements 100, 100a are connected together to a printed circuit board 23, 21 (see Fig. 3).  
Regarding claim 8: Ngo teaches all the limitations of claim 1 and further teaches wherein the body (at 102; Fig. 4) of each hermaphroditic contact element 100, 100a has a connection tab 116 via which the hermaphroditic contact element is connected to the printed circuit board (see Fig. 3).
Regarding claim 9: Ngo teaches all the limitations of claim 1 and further teaches a connector system (Fig. 3), comprising: the connector part (10; Fig. 3) according to claim 1; and a mating connector part (12; Fig. 3) having a plurality of hermaphroditic contact elements for plug-in connection with the connector part (see Figs. 1-3).

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Ngo teaches a connector part (Fig. 3), comprising: a plurality of hermaphroditic contact elements 100, 100a (Fig. 6) configured to contact associated hermaphroditic contact elements 100, 100a (see Fig. 6) of a mating connector part (see Figs. 3 and 7), each of the plurality of hermaphroditic contact elements 100, 100a having a body (at 102; Fig. 4), a first contact lug 108a extending from the body (see Fig. 4) along a first direction (see Fig. 4), and a second contact lug 110a extending from the body along the first direction  (see Fig. 4), wherein the first contact lug 108a and the second contact lug 110a are offset from each other along a second direction that extends transversely to the first direction (see Fig. 4 for the first and second lugs extending transversely to the first direction), and along a third direction that extends transversely to the first direction and transversely to the second direction (see Figs. 7-8), and wherein the connector part (Fig. 3) has, for each hermaphroditic contact element 100, 100a, a hermaphroditic contact element 100 mirror-inverted to a first mirror plane spanned by the first direction and the third direction and a hermaphroditic contact element 100a mirror-inverted to a second mirror plane spanned by the first direction and the second direction (see Figs. 6-8), and wherein the second contact lug 110a is connected to the body (at 102; Fig. 4) via a connecting section in a region of which a bend is created (e.g. bend located to the left of 110a; see Fig. 4), so that the second contact lug 110a is offset from the second mirror plane and arranged outside the second mirror plane (see Figs. 6-8).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OSCAR C JIMENEZ/Examiner, Art Unit 2833